Citation Nr: 1027455	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, 
to include gastroenteritis and irritable bowel syndrome.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1984 
and from December 1985 to December 1989.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.  

In May 2007, the Veteran testified at a videoconference hearing 
before a Veterans Law Judge of the Board.  A transcript of the 
hearing has been associated with the claims file.  In December 
2008, the Board informed the Veteran that the Veterans Law Judge 
who conducted the May 2007 hearing is no longer with the Board 
and that, as a result, the Veteran had the right to an additional 
hearing before another VLJ who would issue the final decision in 
his appeal.  In March 2009, the Veteran responded that he did not 
wish to appear at a second Board hearing.  See 38 C.F.R. § 
20.707.

This matter was previously before the Board in July 2007, at 
which time the claims now on appeal were denied.  The Veteran 
appealed the Board's July 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to an 
October 2008 Joint Motion for Remand of the parties, the Court in 
November 2008, in pertinent part, vacated the July 2007 Board 
decision and remanded the appeal to the Board for readjudication 
consistent with the Joint Motion.

In July 2009, the Board remanded the matters on appeal to the RO 
for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

Unfortunately, the Veteran's claims must be remanded once more.  
The Board previously remanded these claims in July 2009, to 
afford the Veteran a VA examination.  Upon remand, the Veteran 
was scheduled for appropriate VA examinations, but he then failed 
to appear at the VA examinations.  Generally, when a Veteran, 
without good cause, fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be decided based on the evidence of record.  38 C.F.R. § 
3.655.  Here, the Veteran's representative in June 2010 asserted 
that remand is necessary because the claims file does not contain 
any indication that the Veteran received proper advanced notice 
of the VA examinations.  Under a presumption of regularity, 
however, it is presumed that VA sent the Veteran proper notice of 
the scheduled VA examinations.  See Kyhn v. Shinseki, 23 Vet. 
App. 335, 338-39 (2010).  The presumption is not rebutted simply 
because the claims file does not contain a copy of an examination 
notice.  See id. at 339.  Moreover, the Veteran himself indicated 
in a December 2009 correspondence that he was aware of the VA 
examinations.  In fact, he wrote that he had called in advance of 
the examinations to inform VA that he would be unable to attend 
due to a family emergency.  As such, the argument of the 
Veteran's service representative indicating that the Veteran did 
not receive proper advance notice of the examinations is 
contradicted by the record and does not rebut the presumption of 
regularity.  See id.  

In any event, as indicated, the Veteran explained in his December 
2009 correspondence that he was unable to attend the VA 
examinations because his daughter was ill at the time of the 
examinations.  The Board, accordingly, finds that the Veteran has 
presented good cause for his failure to appear at the scheduled 
VA examinations.  See 38 C.F.R. § 3.655.  Therefore, remand is 
necessary to afford the RO another opportunity to schedule the 
Veteran for appropriate VA examinations.

The Veteran is reminded that failure to report to the scheduled 
examination(s) without good cause may result in denial of the 
claims.  See 38 C.F.R. § 3.655.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, the 
RO should ensure that a copy of the examination notice is 
associated with the claims file.  

Accordingly, the claims are REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for appropriate VA examination(s), with a 
physician, if possible, to determine the 
nature and likely etiology of the claimed (1) 
digestive disorder, to include 
gastroenteritis and irritable bowel syndrome, 
and (2) right knee disorder.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
own opinion, which is based on his training 
as a nurse practitioner, regarding the likely 
etiology of the claimed disorders.  The 
examiner(s) should also undertake any 
indicated studies.  Based on the record 
review and examination results, the 
examiner(s) is asked to address the 
following:  

(a)  With regard to the claimed digestive 
disorder, the examiner should provide a 
current diagnosis and indicate whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that the 
Veteran has a current gastrointestinal 
disorder that had its onset during his active 
service or is otherwise etiologically related 
to his active service.  In making this 
determination, the examiner is asked to 
disregard any indication that a digestive 
disorder may have preexisted the Veteran's 
active service.  The examiner is, however, 
asked to address the medical evidence in the 
service treatment record showing several 
instances of treatment for digestive 
complaints.  The examiner should also address 
the Veteran's own opinion regarding the 
etiology of the digestive disorder.  The 
Board points out that his opinion is based on 
his training and experience as a nurse 
practitioner.  

(b) With regard to the claimed right knee 
disorder, the examiner should provide a 
current diagnosis and indicate whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that the 
Veteran has a current right knee disorder 
that had its onset during his active service 
or is otherwise etiologically related to his 
active service.  In offering these opinions, 
the examiner is asked to address the medical 
evidence in the service treatment record 
showing treatment for right knee complaints.  
The examiner should also address the 
Veteran's own opinion regarding the etiology 
of the right knee disorder.  The Board 
reiterates that his opinion is based on his 
training and experience as a nurse 
practitioner.  

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the claims file, 
including the in-service and post-service 
medical records, and the Veteran's own 
assertions, as indicated.  

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

